OPINION — AG — **** SECRETARY OF STATE — NO PAR VALUE STOCK **** (1) AFTER SEPTEMBER 17, 1968, THE SECRETARY OF STATE MAY ACCEPT FILING ARTICLES OF INCORPORATION WHICH AUTHORIZE THE ISSUANCE OF CAPITAL STOCK WITHOUT PAR VALUE BY OKLAHOMA CORPORATIONS.  (2) PURSUANT TO  18 Ohio St. 1961 1.247 [18-1.247](B) THE SECRETARY OF STATE SHALL TREAT SHARES WITHOUT PAR VALUE AS HAVING A PAR VALUE OF FIFTY DOLLARS ($50.00) PER SHARE FOR PURPOSE OF COMPUTING THE FEES TO BE COLLECTED THEREON UNDER 28 Ohio St. 1961 111 [28-111](A) CITE: ARTICLE IX, SECTION 39, 18 Ohio St. 1961 1.73 [18-1.73], 18 Ohio St. 1961 1.247 [18-1.247](B), 18 Ohio St. 1961 1.208 [18-1.208] (CARL G. ENGLING)